Case 2:20-cv-10652-GW-E Document 18 Filed 03/29/21 Page 1 of 1 Page ID #:52



  1

  2
                                                                           JS-6
  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    DWAIN LAMMEY,                           Case No. CV 20-10652-GW-Ex

 12                       Plaintiff,

 13          v.                                  ORDER TO DISMISS WITH
                                                 PREJUDICE
 14    BRINKER RESTAURANT
       CORPORATION, et al.,
 15
                          Defendants.
 16

 17

 18
            Based upon the stipulation between the parties and their respective counsel,
 19
      it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
 20
      Each party will bear its own attorneys’ fees and expenses.
 21
            IT IS SO ORDERED.
 22

 23
      Dated: March 29, 2021
 24
                                            _________________________________
 25
                                            HON. GEORGE H. WU,
 26                                         UNITED STATES DISTRICT JUDGE
 27

 28
